Case 6:18-cv-02214-ACC-DCI Document 30 Filed 12/17/20 Page 1 of 2 PageID 1021




                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

JOSE ACOSTA,

                      Plaintiff,

v.                                                          Case No: 6:18-cv-2214-Orl-22DCI

COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.


                                            ORDER

       This cause is before the Court on Motion for Attorney’s Fees (Doc. 27) filed on

December 14, 2020.

       The United States Magistrate Judge has submitted a report recommending that the

Motion be GRANTED. (Doc. 28).

       After an independent de novo review of the record in this matter and noting that the

parties filed a Notice of No Objection (Doc. 29), the Court agrees entirely with the findings of

fact and conclusions of law in the Report and Recommendation.

       Therefore, it is ORDERED as follows:

       1.      The Report and Recommendation filed December 14, 2020 (Doc. 28) is

ADOPTED and CONFIRMED and made a part of this Order.

       2.      The Motion for Attorney’s Fees (Doc. 27) is hereby GRANTED.

       3.      The Court finds that the sum sought is reasonable and Richard A. Culbertson,

Esq. is authorized to charge Plaintiff a reasonable fee in the amount of $2,519.30 for attorney’s

fees under 42 U.S.C. § 406(b).
Case 6:18-cv-02214-ACC-DCI Document 30 Filed 12/17/20 Page 2 of 2 PageID 1022




       DONE and ORDERED in Orlando, Florida on December 16, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        -2-
